                Case 1:19-cv-01967-GBD Document 29 Filed 12/05/19 Page 1 of 1
 NESENOFF &·
IMILTENBERGLLP
                                       Ira S. Nesenoff                      Barbara H. Trapasso        Philip A. Byler
                                       Andrew T. Miltenberg                 Tara J. Davis              Senior Litigation Counsel
                                       -··-···--· ····-··············---    Diana R. Warshow           Rebecca C. Nunberg
                                       Stuart Bernstein                     Gabrielle M. Vinci         Counsel
ATTORNEYS AT LAW                                                                                       Jeffrey S. Berkowitz
                                                                            Kara L. Gorycki
nmllplaw.com                                                                Cindy A. Singh             Counsel
                                                                            Nicholas E. Lewis          Marybeth Sydor
                                                                            Adrienne D. Levy           Title IX Consultant

                 MEMO ENDORSED                                              Ryaan Nizam
                                                                            Regina M. Federico




     VIA ECF
     Honorable J. Gabriel W. Gorenstein
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, New York 10007

               Re: Giacinta Talarico v. Mount Sinai St. Luke's Roosevelt Hospital Center

     Dear Your Honor:

            Please be advised, the undersigned is counsel to Plaintiff Giacinta Talarico ("Plaintiff') in
     the above-referenced matter. The undersigned writes to r e s p e c t f u l l y _ - of the
     settlement conference in this matter from December 16, 2019 to January 10, 2020 at 10 a.m.

             Pursuant to Paragraph 8 of your Honor's Standing Order Applicable to Settlement
     Conferences, the parties spoke with Your Honor's Chambers and requested alternative dates to
     hold an adjourned settlement conference. January 10, 2020 was offered as an alternative date to
     the parties, and the parties have confirmed their client's availability on that date.

             The basis for this request is that Plaintiff will be traveling out of the state during the weeks
     o December 16 and December 23, and will not return to New York until December 26th .
       ccordingly, Plaintiff is unable to attend the settlement conference as currently scheduled on
       ecember 16, 2019. This is Plaintiffs second request to move the settlement conference date. The
     u dersigned's first request to move the settlement conference to December 12th was denied by the
     Court. The undersigned has conferred with Defendant's counsel who does not object to this
     r quest.

         Counsel remains available should Your Honor have any questions or concerns. Thank you.

                                                            Respectfully submitted,

                                                            NESENOFF & MILTENBERG LLP

                                                            By: /s/ Gabrielle M. Vinci
                                                               Gabrielle M. Vinci (GV-8390)




NEW YORK         363 Seventh Avenue    Fifth Floor            New York, NY 10001     T: 212.736.4500   F: 212.736.2260   I
BOSTON           101 Federal Street    19 th Floor            Boston, MA 02110       T: 617.209.2188
